DETAILED ACTION
1.	This office action is in response to communication filed on 06/23/2022. Claims 1-15 are pending on this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sonkusale et al. Pub. No. 2002/0175843 in view of Jonsson Pub. No. 2002/0014982.
Regarding claim 1. Fig. 3, Fig. 5 an Fig. 6 of  Sonkusale et al. discloses a pipelined analog-to-digital converter, comprising: a pipelined conversion module (Fig. 3), a control module (control switching), an equivalent gain error extraction module (76 in Fi), an error storage module (paragraph 0034 discloses 84 stores the function parameters for employing in the modification of the output results of the second stage”), and a coding reconstruction module (paragraph 0036 “Digital correction logic  component 84 receives the A/D digital data from the pipeline ADC and employs the stored parameters to provide calibrated digital data”); wherein the pipelined conversion module  (72, 74) comprises a plurality of pipelined conversion stages (72, 74; also see Fig. 6), the last stage (74) of the plurality of pipelined conversion stages (72, 74) comprises an analog-to-digital converter (A/D), and each (72) of the remaining stages (72, 74) of the plurality of pipelined conversion stages (72, 74) comprises an analog-to-digital converter (A/D) and a multiplicative digital-to- analog converter (D/A); wherein in a test mode (Calibration mode of 76), the control module  (controlling switches S3-S6) selectively configures (paragraph 0033-0036) the plurality of pipelined conversion stages (72, 74) in the pipelined conversion module (72, 74) to obtain an analog-to-digital converted test output sequence (Vest; paragraph 0034), the equivalent gain error extraction module (76) fits the test output sequence  (Vest; paragraph 0034) to obtain an ideal reference signal (Videal; paragraph 0034), calculates equivalent gain errors (output of 82)  from the last stage (74) to the first stage (72; paragraph 0035) of the plurality of pipelined conversion stages (72, 74) according to a difference between the test output sequence (Vest) and the ideal reference signal (Videal), and stores the calculated equivalent gain errors in the error storage module (paragraph 0034 discloses “84 stores the function parameters for employing in the modification of the output results of the second stage”), wherein each  of the equivalent gain errors (output of 82 for each stage 72 or 74) corresponds to a stage of the plurality of pipelined conversion stages (paragraph 0036); wherein in an operation mode (Digital correction of 84), the coding reconstruction module (84) calculates calibrated output based on an actual output sequence (A/D digital DATA (D)) of the pipelined conversion module (72, 74) and the equivalent gain errors stored in the  error storage module paragraph 0034 discloses 84 stores the function parameters for employing in the modification of the output results of the second stage”).  
However; the analog-to-digital converter (A/D) of Sonkusale et al. is silent to flash A/D as claimed. 
 Figs. 3, 4 and Fig. 12 of Jonsson discloses a pipelined analog-to-digital converter (Fig. 4, Fig. 12), comprising: a pipelined conversion module (Fig. 4 or Fig. 12), a control module (30), an equivalent gain error extraction module (32 in Fig. 3), an error storage module (34 in Fig. 3), and a coding reconstruction module (32 in Fig. 4; see Fig. 12 discloses Adders  62, 64  to reconstruction of dout  by  equivalent error §out stored in the memory 34 ); a plurality of pipelined conversion stages (Fig. 4), the last stage (the last stage A/D in Fig. 4) of the plurality of pipelined conversion stages (Fig. 4) comprises a flash analog-to-digital converter (A/D of last stage), and each of the remaining stages (each of stages {10, 12, 14, 16}) of  remaining stages of the plurality of pipelined conversion stages (Fig. 4) comprises an flash analog-to-digital converter (A/D 10; paragraph 0036 discloses case flash A/D converters for pipelined analog-to-digital converter).
Sonkusale et al. and Josson are common subject matter of pipeline A/D; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate flash A/D in pipeline A/D taught by Josson into Sonkusale et al. for the purpose of providing fastest way to convert an analog signal to a digital signal performed by flash A/D.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sonkusale et al. Pub. No. combined with Jonsson applied to claim 1 above, in further view of Matsubayashi Pub. No. 2008/0198055.   
Sonkusale et al. Pub. No. combined with Jonsson applied to claim 1 above, Fig. 4 of Jonsson further discloses in stages (stages of 10, 12, and 14) other than the last stage (last stage A/D), a corresponding multiplicative digital-to-analog converter (multiplicative 12) first performs digital-to-analog conversion (D/A) of the output code (output code of A/D 12 )   to obtain a corresponding converted analog signal (output of D/A 12), and calculates (14)  and amplifies (16) a difference (output of 14)  between the input analog signal (Vin) and the converted analog signal (output of D/A) to obtain a residual (output of 16), wherein the residual (output of 16) serves as an input analog signal for a next stage (next stage of A/D, D/A and subtractor); 
However, Sokusale et al.  and Josson does not discloses the flash analog-to-digital converter (10) comprises a plurality of comparators connected in parallel, by means of which an input analog signal is quantized and converted into a digital signal to obtain a corresponding output code.
Fig. 1 and Fig. 2 of Matsubayashi discloses a pipeline flash type analog to digital converter (paragraph 0032) comprising: plurality of comparators connected in parallel (Figures 3-5), by means of which an input analog signal (Vin in Figs. 3-5) is quantized and converted into a digital signal (B0-B1 in Fig. 2) to obtain a corresponding output code (2 bit Digital Output Fig. 2).
Sonkusale et al./Josson and Matsubayashi are common subject matter of flash type A/D pipelined; therefore, it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Matsubayashi into Sonkusal et al./Josson for the purpose of provides A/D converter is improved and improvement in accuracy, stability and reliability of operation property is enabled (paragraph 0032 of Matsubayashi).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sonkusale et al. Pub. No. combined with Jonsson applied to claim 1 above, in further view Tani et al. Pub. No. 2005/0200512.
Sonkusale et al. Pub. No. combined with Jonsson applied to claim 1 above, Fig. 4 of Josson further discloses wherein each multiplicative digital-to-analog converter (12) comprises an operational amplifier (Gk, G), but does not discloses wherein at least one of the operational amplifiers (Gk, G) in the pipelined conversion module has a gain or bandwidth lower than that of the other operational amplifiers.
  Fig. 1 of Tani discloses a pipeline AD converter comprising: each multiplicative digital-to-analog converter (13, 18) comprises an operational amplifier (15, 21), wherein at least one (amplifier 21) of the operational amplifiers (13, 21) in the pipelined conversion module (Fig. 1) has a gain (2) or bandwidth lower than that of the other (amplifier 15 has gain of 4) operational amplifiers (15, 21).
Sonkusale et al./Josson and Tani are common subject matter of A/D pipelined; therefore, it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Tani into Sonkusal et al./Josson for the purpose of improve the accuracy of an AD converter as a whole (paragraph 0007 of Tani et al). 

7.	Claims 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sonkusale et al. Pub. No. 2002/0175843 in view of Matsubayashi Pub. No. 2008/0198055 and further in view of Jonsson Pub. No. 2002/0014982.   
Fig. 3 of Sonkusale et al. discloses a method for output calibration (76) of a pipelined analog-to-digital converter (70), comprising: determining the number of stages (72, 74) whose equivalent gain errors require calibration (80), wherein the stages (74, 72) are chosen (S3...S6) from a plurality of pipelined conversion stages (72, 74) in the pipelined analog-to-digital converter (70), wherein each stage (72 or 74) has a corresponding equivalent gain error (80; see Paragraph 0034-0036), and each equivalent gain error (80) includes a gain error (80) and a setup error (82); inputting a test analog signal ( measuring analog  Vin(1); Vin(2) by ) to the pipelined analog-to-digital converter (70) to obtain a test output sequence (Vout(1), Vout(2)); fitting  the test output sequence (Vout (1), Vout (2))  to obtain a fitted curve (see curves of output sequences Vout and ideal Videal in Fig. 1)  as an ideal output sequence (Videal); calculating (82) the equivalent gain error (80) of each stage (see paragraph 0034-0036) of the pipelined conversion stages (72, 74) based on the test output sequence (Vout(1), Vout(2)) and the ideal output sequence (Videal) ; inputting an actual analog signal (Vin(1) is an actual input analog signal for pipeline A/D 70 ) to the pipelined analog-to-digital converter (70) to obtain an actual output sequence (D(N), DN-1); and performing coding reconstruction (84) based on the actual output sequence (D(N); D(N-1)) and the equivalent gain error (82) of each stage (74, 72) of the pipelined conversion stages (70) to obtain a 19PATENTcalibrated output (Calibration Digital Data).
However, Sonkusale does not disclose setting a comparator interval for each stage of the plurality of pipelined conversion stages; and testing phase by testing analog signal of pipeline A/D and actual analog signal for actual operation of pipeline A/D. 
Fig. 1 and Fig. 2 of Matsubayashi discloses a pipeline flash type analog to digital converter (paragraph 0032) comprising: plurality of comparators connected in parallel (Figures 3-4), setting a comparator (Comparators in Fig. 3 and Fig. 4) interval (comparator selection/deselection Signal; see paragraph 0073) for each stage (101…20 in Fig. 1) of the plurality of pipelined conversion stages (Fig. 1).
Fig. 3 and Fig. 4 of Jonsson discloses a pipeline analog-to-digital converter comprising: inputting a test analog signal (output of 16 in Fig.3) to the pipelined analog-to-digital converter (Fig. 3) to obtain a test output sequence (dout in Fig. 3) ins testing phase (calibration phase); and inputting an actual analog input signal (Vin in Fig. 3)  to the pipelined analog-to-digital converter (Fig. 4) to obtain an output sequence (dout in Fig. 4).
Sonkusale et al. Matsubayashi and Josson are common subject matter of pipeline A/D converter; therefore, it would have been obvious to one having ordinary skill in the art to which the claimed invention pertains to incorporate Matsubayashi into Sonkusale et al. for the purpose of providing A/D converter, which is improvement in accuracy, stability and reliability of operation property is enabled (paragraph 0032 of Matsubayashi) and further incorporate Josson into Sonkusale for the purpose of further to accurately detect and compensate for circuit imperfections in A/D converters without hindering the use of further performance enhancement techniques, such as dynamic element matching (paragraph 0017 of Josson).
Regarding claim 11. Sonkusale et al. combined with Matsubayashi and Jonsson applied to claim 6 above, Fig. 3 of Sonkusale et al. further comprising: performing curve fitting (performing fitting curve by 80, 78, 82; see Fig. 1 and paragraph 0021 discloses  “The error function 14 represents a function that maps a residue curve 20 associated with the non-ideal pipeline stage 12 with an ideal residue curve 22 associated with the ideal pipeline stage 16. The aim of the correction algorithm 18 is to find the correct parameters for the error function 14, so that V.sub.EST is as close to V.sub.IDEAL as possible”)  on the test output sequence (Vout(1), Vout(2)) based on the characteristics of the test analog signal  (measuring of analog signal Vin(1), Vin(2) by 80, 78, 82) to obtain the fitted curve (paragraph 0021). 
Regarding claim 12. Sonkusale et al. combined with Matsubayashi and Jonsson applied to claim 6 above, Fig. 3 of Sonkusale et al. further comprising: wherein the step of calculating the equivalent gain error (76) of each stage (paragraph 0033) of the 20PATENT Attorney Docket No.: PWWUS200135-MO pipelined conversion stages (72, 74) based on the test output sequence (Vout(1), Vout(2))   and the ideal output sequence  (Videal) comprises: subtracting the corresponding ideal output sequence from the test output sequence (paragraph 0034 discloses “gradient-descent LMS approach, until VEST is approximately equal to VIDEAL” therefore subtraction must be took place to identify a different between VIDEAL and VESTL in order to have VESTL approximate equal to ViIDEAL) to obtain an error sequence (error parameters output from 84 ; from higher stages (74) to lower stages (72), and starting from the last stage (paragraphs 0033-0035) of the pipelined conversion stages (70) that requires calibration (74), sequentially calculating and extracting the equivalent gain error of each stage (paragraph 0033-0035).  

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sonkusale et al. combined with Matsubayashi and Jonsson applied to claim 6 above, in further view of Tani et al. Pub. No. 2005/0200512.
Sonkusale et al. combined with Matsubayashi and Jonsson applied to claim 6 above Fig. 4 of Josson further discloses wherein each multiplicative digital-to-analog converter (12) comprises an operational amplifier (Gk, G), but does not discloses wherein at least one of the operational amplifiers (Gk, G) in the pipelined conversion module has a gain or bandwidth lower than that of the other operational amplifiers.
  Fig. 1 of Tani discloses a pipeline AD converter comprising: each multiplicative digital-to-analog converter (13, 18) comprises an operational amplifier (15, 21), wherein at least one (amplifier 21) of the operational amplifiers (13, 21) in the pipelined conversion module (Fig. 1) has a gain (2) or bandwidth lower than that of the other (amplifier 15 has gain of 4) operational amplifiers (15, 21).
Sonkusale et al./Josson and Tani are common subject matter of A/D pipelined; therefore, it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Tani into Sonkusal et al./Josson for the purpose of improve the accuracy of an AD converter as a whole (paragraph 0007 of Tani et al). 

Allowable Subject Matter
9.	Claims 4 and 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein in the test mode, the control module, when selectively configuring the plurality of pipelined conversion stages in the pipelined conversion module, first determines the number of stages whose equivalent gain errors require calibration, and then correspondingly set a threshold value for each comparator in each stage of the plurality of pipelined conversion stages in the test mode, wherein each equivalent gain Page 3 of 9PATENTerror includes a gain error and a setup error.  

10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein when calculating the equivalent gain error of a stage i of the pipelined conversion stages, absolute values of threshold values for comparators in stages 1, 2, ..., and i-1 of the pipelined conversion stages are greater than or equal to Fs/(2G), wherein Fs is a full amplitude range of an input analog signal corresponding to the stage i, and G is a inter-stage gain of the pipelined conversion stages.
11.	Claims 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach:   wherein when calculating the equivalent gain error of a stage i of the pipelined conversion stages, the test analog signal is a signal with pre-recorded characteristics, whose amplitude is close to but does not exceed Fs/[G^(i-1)], wherein Fs=(Vref+)-(Vref-), wherein Vref+ is a first reference voltage of multiplicative digital-to-analog converters in the pipelined conversion stages, and Vref- is a second reference voltage of the multiplicative digital-to-analog converters in the pipelined conversion stages.

12.	Claim 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the test analog signal has at least one monotonically varying interval, a width of the interval is greater than or equal to Fs/G, wherein Fs is a full amplitude range of the test analog signal and G is an inter-stage gain of the pipelined conversion stages. 

13.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the error sequence is segmented according to the comparator interval of the pipelined conversion stages, and when calculating the equivalent gain error of the stage i of the pipelined conversion stages, a plurality of segments of the error sequence is first chosen, then an equivalent gain error of each of the segments is extracted first, and then the equivalent gain errors of the plurality of segments of the error sequence are averaged to obtain the equivalent gain error of the stage i of the pipelined conversion stages, wherein i=1, 2, ..., n, and n is the number of stages in the pipelined conversion stages whose equivalent gain errors require calibration, and n is a positive integer.  

Contact Information

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

7/19/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845